Citation Nr: 0923350	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-08 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.

2.  Entitlement to service connection for a low back 
disability. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to February 
1969.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a July 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in March 2009 by the 
undersigned Veterans Law Judge. 

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for a low back 
disability was originally denied by the RO in May 1969.  The 
Veteran was notified in writing of the decision, but he did 
not initiate an appeal within the applicable time limit.

2.  Evidence pertaining to the Veteran's low back disability 
received since the May 1969 rating decision was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.



CONCLUSIONS OF LAW

1.  The RO's May 1969 decision that denied service connection 
for a low back disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the May 1969 rating decision is 
new and material, and the Veteran's claim for service 
connection for a low back disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2008).  In this 
case, the Board is granting in full the benefit sought.  
Consequently, the Board finds that any lack of notice and/or 
development, which may have existed under the VCAA, cannot be 
considered prejudicial to the Veteran, and remand for such 
notice and/or development would be an unnecessary use of VA 
time and resources.


II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for a Low Back 
Disability

Notwithstanding determinations by the RO that new and 
material evidence has not been received to reopen the 
Veteran's claim, it is noted that on its own, the Board is 
required to determine whether new and material evidence has 
been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The record, with respect to this claim, reflects that a claim 
for service connection for a low back disability (claimed as 
low back pain) was first denied in a rating decision of May 
1969.  The Veteran was notified of his right to appeal that 
decision in May 1969.  The Veteran did not file a timely 
notice of disagreement and subsequently, the May 1969 rating 
decision became final when the Veteran did not perfect his 
appeal within the statutory time limit.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As such, the Veteran's claim for 
service connection for a low back disability may only be 
opened if new and material evidence is submitted.  

In this instance, since the May 1969 decision denied the 
claim on the basis that there was no evidence of any back 
pain at the time of the examination and he had normal 
mobility of the spine.  The Board finds that new and material 
evidence would consist of evidence of a current back 
disability and evidence of a chronic back disability.

Evidence received since the May 1969 rating decision consists 
of numerous records and documents.  Specifically, the Veteran 
has submitted VA outpatient and private medical records that 
show he is currently and has been treated for recurrent back 
pain, including receiving multiple back surgeries.  
Additionally, these medical records, as well as the Veteran's 
testimony, indicate the Veteran has suffered from back pain 
continuously from service until present day.

As a result, it must be stated that this additional evidence 
is neither cumulative nor redundant, and it is material since 
the evidence raises the possibility of substantiating the 
claim of service connection.  See 38 C.F.R. § 3.156(a).  The 
Board determines that the claim of service connection for a 
low back disability is reopened.

The Board has reopened the claim of service connection for a 
low back disability, and is remanding the claim, as will be 
discussed subsequently.  The Board has not taken any adverse 
action on the claim, and any deficiencies regarding duties to 
notify and to assist the Veteran that may exist in this case 
are not prejudicial to the Veteran at this time.



	

ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
disability; to this extent, the appeal is granted.


REMAND

The claim of service connection for a low back disability has 
been reopened.  In light of the evidence presented, 
additional clinical information is necessary.  VA has a duty 
to assist a claimant in obtaining evidence; such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service treatment records have been reviewed.  The Veteran's 
entrance examination from March 1967 noted no spine or 
musculoskeletal abnormalities.  Records indicate the Veteran 
complained of recurrent back pain in February 1968, multiple 
times in November 1968, and December 1968.  The Veteran was 
placed on light duty on several occasions and was prescribed 
muscle relaxers and pain medication.  Additionally, a 
consultation in November 1968 confirms the Veteran's report 
of injuring his back while lifting an object during service.  
X-rays taken were essentially normal with no fracture or 
spondylosis.  The impression was muscular strain of the back.  
On the Veteran's separation examination in February 1969, the 
examiner noted the Veteran had a history of low back pain.

Post-service VA outpatient records and private medical 
records indicate the Veteran has repeatedly reported a long 
history of back pain, occurring continuously since the injury 
received during service.  The Veteran has also undergone 
several back operations.  Furthermore, private records dated 
in 1992 and 1993, as well as a VA outpatient record from 
September 2006 indicates the Veteran's back problems had 
their onset from a 1967 military injury.  Additionally, the 
Veteran testified during a March 2009 hearing that his 
private doctor stated in the 1990's, that based on the amount 
of scar tissue in the Veteran's back, the Veteran had been 
suffering from his back problems for approximately 20 years, 
which would place the onset during his military service.  The 
Veteran also indicated that he had been misdiagnosed with a 
back strain during service.

The Veteran was afforded the most recent VA examination for 
his back in June 2008.  The examiner opined that there was no 
relationship between the Veteran's back pain in service and 
his 20-year later spondylolysis leading to spondylolisthesis 
and back surgeries.  The examiner further stated that there 
was no connection between the two, since the Veteran could 
not even state what he did for a living during the 20 years.  
The Board finds this opinion does not adequately state the 
rationale upon which to base a decision.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

The Veteran has testified to the continuity of his back pain, 
stating that he experienced pain during and continually after 
service, but that he did not consult with a doctor until he 
could no longer work due to the pain.  Furthermore, post-
service treatment records confirm the Veteran has reported a 
long history of back pain arising from an injury sustained 
during service.  Service treatment records verify the 
reported injury received, and the Board has no reason to 
doubt the Veteran's credibility.  

The Board notes that the Veteran is competent to give 
evidence about what he experiences; for example, he is 
competent to discuss current pain and other experienced 
symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Additionally, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006).  
Therefore, evidence of a chronic low back disability has been 
established.  

However, the Board finds that a remand is required in order 
to afford the Veteran a VA examination and a more thorough 
opinion.  A VA examination or opinion is necessary if the 
evidence of record: (a) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (b) establishes that the Veteran 
suffered an event, injury, or disease in service; (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability, but (d) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 C.F.R. § 3.159; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  An opinion with complete 
and clear rationale must be obtained.


Accordingly, the case is REMANDED for the following actions:

1.	Obtain and associate with the claims 
folder all updated VA and private 
treatment records.

2.	Afford the Veteran a VA examination for 
a low back disability.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  

	The examiner is requested to review all 
pertinent records associated with the 
claims file, the continuity of symptoms 
from service to present day established 
by the medical records and the 
Veteran's testimony, and offer comments 
and an opinion addressing whether it is 
at least as likely as not (i.e., 
probability of 50 percent), that a low 
back disability had its onset during 
service, was aggravated by, or is in 
any other way causally related to his 
active service.

3.	The examiner is asked to specifically 
offer an opinion and comments 
addressing the possibility that the 
Veteran was misdiagnosed with a back 
strain during service.  

	Also, offer an opinion and comments 
addressing the statement that based on 
scar tissue seen on MRI and x-rays 
taken, the Veteran's current back 
injury occurred approximately in the 
late 1960's.  The examiner should 
specifically address the private 
doctor's statement that, based on the 
amount of scar tissue in the Veteran's 
back, the Veteran had been suffering 
from his back problems for 
approximately 20 years, which would 
place the onset during his military 
service.  

	All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

		The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  

4.	After all of the above actions have 
been completed, readjudicate the claim.  
If the claim remains denied, issue to 
the Veteran a supplemental statement of 
the case, and afford the appropriate 
period of time within which to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


